NO. 07-02-0148-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     APRIL 10, 2002

                            ______________________________


                  EX PARTE DARRICK MARCIANO KIZZEE, RELATOR

                            _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       By this original proceeding, relator Darrick Marciano Kizzee, proceeding pro se and

in forma pauperis, has filed a petition for writ of habeas corpus. We dismiss the petition

for want of jurisdiction.


       This Court is obligated to determine, sua sponte, its jurisdiction in each case.

Welch v. McDougal, 876 S.W.2d 218, 220 (Tex.App.--Amarillo 1994, writ denied). That

jurisdiction is established by various constitutional and statutory provisions. See, e.g.,

Tex. Const. art. 5, § 6; Tex. Gov't Code Ann. § 22.220 (Vernon 1988); Ex Parte Lewis, 663
S.W.2d 153, 154 (Tex.App.--Amarillo 1983, no pet.).
       Article 11.05 of the Texas Code of Criminal Procedure Annotated (Vernon 1977)

lists the courts which are authorized to issue a writ of habeas corpus. Absent from that list

are the courts of appeals. Greenville v. State, 798 S.W.2d 361, 362 (Tex.App.--Beaumont

1990, no pet.). This Court's habeas corpus jurisdiction in criminal matters is appellate

only. Denby v. State, 627 S.W.2d 435 (Tex.App.--Houston [1st Dist.] 1981, original

proceeding), cert. denied, 462 U.S. 1110, 103 S. Ct. 2461, 77 L. Ed. 2d 1338 (1983).

Moreover, relator's petition is directed to the 181st District Court of Potter County, Texas.


       Accordingly, the petition for writ of habeas corpus is dismissed for want of

jurisdiction.




                                                  Don H. Reavis
                                                   Justice



Do not publish.




                                             2